              Case 2:20-cv-00956-JCC Document 19 Filed 03/10/21 Page 1 of 2




                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    N.F., by and through her mother and next friend, CASE NO. C20-0956-JCC
      M.R..
10
                                                       MINUTE ORDER
11                          Plaintiff,
             v.
12
      PREMERA BLUE CROSS, et al.,
13
                             Defendants.
14

15
            The following Minute Order is made by direction of the Court, the Honorable John C.
16
     Coughenour, United States District Judge:
17
            This matter comes before the Court on the parties’ stipulated motion regarding a briefing
18
     schedule for Plaintiff’s motion to compel discovery and the parties’ request to extend case
19
     deadlines (Dkt. No. 17). Finding good case, the motion is GRANTED. The following dates apply
20
     to Plaintiff’s forthcoming motion to compel discovery:
21

22
            Plaintiff’s motion to compel discovery deadline             April 9, 2021
23
            Defendants’ response due by                                 April 30, 2021
24
            Plaintiff’s reply due by                                    May 14, 2021
25

26


     MINUTE ORDER
     C20-0956-JCC
     PAGE - 1
              Case 2:20-cv-00956-JCC Document 19 Filed 03/10/21 Page 2 of 2




 1          To allow sufficient time for resolution of Plaintiff’s forthcoming motion, the Court

 2   extends the following deadlines:

 3

 4          Discovery cut-off                                 Extended to July 16, 2021
 5          LCR 39.1 Mediation deadline                       Extended to August 12, 2021
 6          Dispositive motion deadline                       Extended to August 13, 2021
 7

 8          The pleading amendment/third party action cut-off, not previously set, will be June 4,
 9   2021. The Court will reserve judgment on whether a trial date must be set until the dispositive
10   motion deadline has passed.
11          DATED this 10th day of March 2021.
12                                                         William M. McCool
                                                           Clerk of Court
13

14                                                         s/Paula McNabb
                                                           Deputy Clerk
15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C20-0956-JCC
     PAGE - 2
